Case 2:20-cv-11747-GCS-APP ECF No. 3 filed 07/07/20    PageID.21   Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DARRIN FOSTER, #187621,

                 Petitioner,
                                           CASE NO. 2:20-CV-11747
     v.                                    HON. GEORGE CARAM STEEH

HEIDI WASHINGTON and
MIKE BROWN,

              Respondents.
_______________________________/

                          ORDER OF TRANSFER

     Darrin Foster (“Petitioner”), a state prisoner currently confined at the

Kinross Correctional Facility in Kincheloe, Michigan, has filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, along

with a request for immediate release from custody due to his risk of illness

or death due to COVID-19. Petitioner was convicted of first-degree

murder, assault with intent to commit murder, and possession of a firearm

during the commission of a felony following a jury trial in the Wayne County

Circuit Court and was sentenced to life imprisonment without the possibility

of parole, a concurrent term of 20 to 60 years imprisonment, and a

consecutive term of two years imprisonment in 1987. He previously filed a


                                     -1-
Case 2:20-cv-11747-GCS-APP ECF No. 3 filed 07/07/20       PageID.22    Page 2 of 4




federal habeas petition challenging his convictions pursuant to 28 U.S.C. §

2254, but was denied relief. Foster v. Jabe, No. 2:92-CV-74862 (E.D.

Mich. May 14, 1993) (adopting magistrate judge’s report and

recommendation). Petitioner is not challenging his convictions or

sentences in the instant petition, but rather is seeking immediate release

from custody due to the ongoing pandemic.

      A state prisoner in a state that has two or more federal judicial

districts may file a habeas petition in the district where the prisoner is in

custody or in the district where the prisoner was convicted and sentenced.

28 U.S.C. § 2241(d). The district having custody of the prisoner and the

district where the prisoner was convicted and sentenced have concurrent

jurisdiction to entertain the application. Id. Moreover, the court in the

district where the petition was filed may, in the exercise of its discretion and

in furtherance of justice, transfer the application to the other district for a

hearing and determination. Id.; see also 28 U.S.C. § 1404(a) ("For the

convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it

might have been brought.").

      Petitioner was convicted in Wayne County, Michigan, which lies in


                                        -2-
Case 2:20-cv-11747-GCS-APP ECF No. 3 filed 07/07/20      PageID.23   Page 3 of 4




the Eastern District of Michigan, but he is not attacking his convictions in

this case. Instead, his petition and request for release from custody are

solely challenging the conditions of his confinement due to the spread of

COVID-19 at his place of incarceration in Kincheloe, Chippewa County,

Michigan, which lies in the Western District of Michigan. See 28 U.S.C. §

102(b). He also names as respondents Michigan Department of

Corrections Director Heidi Washington, who resides in Lansing, Ingham

County, Michigan for purposes of this action, and Kinross Warden Mike

Brown, who resides in Kincheloe, Chippewa County, Michigan for purposes

of his action. Both of those respondents are located in the Western District

of Michigan. Id.

      Because of the potential inconvenience and expense of moving

Petitioner between his facility and this Court for any hearings and because

the entirety of his petition relates to acts and witnesses within the confines

of the Western District of Michigan, the Court finds that the Western District

of Michigan is a more convenient and appropriate venue for this action and

the interests of justice are served by a transfer of the case to that court.

See Starnes v. McGuire, 512 F.2d 918, 931 (D.C. Cir. 1974); see also

Barrera v. Decker, No. 20-CV-2755 (VEC), 2020 WL 1686641, *1 (S.D.N.Y.


                                       -3-
Case 2:20-cv-11747-GCS-APP ECF No. 3 filed 07/07/20                  PageID.24    Page 4 of 4




April 7, 2020) (Southern District of New York lacked venue over habeas

petitioner's claim that his health condition put him at imminent risk of

contracting COVID-19, where the petitioner was incarcerated in New

Jersey).

      Accordingly, the Court directs the Clerk’s Office to TRANSFER this

case to the United States District Court for the Western District of Michigan.

Given the significant liberty interests at stake, the time-sensitivity of

Petitioner’s claims, and the health risks posed by the rapid spread of

COVID-19, see Barrera, 2020 WL 1686641 at *1, the Court directs the

Clerk’s Office to effectuate the transfer as soon as possible. The Court

makes no determination as to the merits of the petition, the request for

release from custody, or any pending motions.

      IT IS SO ORDERED.

                                          s/George Caram Steeh
                                          HON. GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE
Dated: July 7, 2020

                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   July 7, 2020, by electronic and/or ordinary mail and also on
                       Darrin Foster #187621, Kinross Correctional Facility,
                       4533 W. Industrial Park Drive, Kincheloe, MI 49786.

                                        s/Brianna Sauve
                                          Deputy Clerk



                                             -4-
